DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, on line 2, “the high” should be changed to “a high”; on line 7, “fplux” should be changed to “flux”.  Claims 4-9 are indefinite for reciting “the first electromagnet and the second electromagnet are a single electromagnet” since it is unclear as to the number of electromagnets involved. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Dorri, et al. (US5539366), cited on applicant’s IDS.
Dorri disclosed a device for magnetic field generation, comprising: a flux deliverer (upper arm of 20) wherein the flux deliverer comprises a high permeability material ([2:41] iron); a flux receiver (lower arm of 20), wherein the flux receiver comprises a high permeability material and a field shaper (12, 14), wherein the flux deliverer delivers magnetic flux to the field shaper from an electromagnet 30 that is remote from the field shaper and the flux receiver receives magnetic flux from the field shaper and returns the magnetic flux to the electromagnet, wherein the field shaper (12,14) comprises parallel plates, wherein the field shaper is shaped to generate a bias (or constant) field (col. 5, lines 58-59); (claim 4) wherein the flux deliverer delivers or a flux receiver returns magnetic flux generated using an electromagnet 30; (claim 5) wherein the electromagnet is remote from the field shaper; (claim 6) wherein the electromagnet comprises wire coiled around the flux deliverer; (claim 7) wherein the electromagnet is inside a vacuum chamber 34; (claim 8) wherein the flux deliverer or receiver is inside or outside of a vacuum chamber; (claim 9) wherein the field shaper is outside of a vacuum chamber.
Claim(s) 1, 10, 12, 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Abragam, et al. (US3286162), previously cited.
Abragam disclosed (claims 1 and 18) a device and method for magnetic field generation, comprising: a flux deliverer 15, wherein the flux deliverer comprises a high permeability material; a flux receiver 16, wherein the flux receiver comprises a high permeability material; and a field shaper (19,20), wherein the flux deliverer 15 delivers magnetic flux to the field shaper 19 from a first electromagnet 17 that is remote from the field shaper and the flux receiver 16 receives magnetic flux from .
Claim(s) 1, 10, 12, 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Ries (US5347252), newly cited.
Ries disclosed (claims 1 and 18) a device and method for magnetic field generation, comprising: a flux deliverer 4, wherein the flux deliverer comprises a high permeability material; a flux receiver 5, wherein the flux receiver comprises a high permeability material; and a field shaper (10c, 11c), wherein the flux deliverer 4 delivers magnetic flux to the field shaper (10c) from a first electromagnet 7 that is remote from the field shaper and the flux receiver 5 receives magnetic flux from the field shaper (11c) and returns the magnetic flux to a second electromagnet 8 that is remote from the field shaper, wherein the field shaper (10c, 11c) comprises parallel plates, wherein the field shaper is shaped to generate a bias (or basic) field (col. 1, lines 14-27); (claim 10) wherein the field shaper comprises a high magnetic permeability material; (claim 12) wherein the field shaper includes two parallel plates (10c,11c); (claim 13) wherein the flux deliverer is one of a plurality of flux deliverers (3a,4); (claim 15) wherein the flux receiver is one of a plurality of flux receivers (3b,5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abragam, et al., cited above.
	Abragam disclosed a high permeability material ([5:48]Armco) but failed to disclose where wherein the high magnetic permeability material comprises MuMetal or Permalloy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ries, cited above.
	Ries failed to disclose where wherein the high magnetic permeability material comprises MuMetal or Permalloy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ries, cited above, and further in view of Young (US4553122), newly cited.
	Ries failed whereas Young disclosed wherein the flux deliverer (6:upper half) and receiver (6:lower half) comprised a wire [2:19-21], i.e., an equivalent structure known in the art.   Therefore, because this flux deliverer/receiver was an art-recognized equivalent at .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dorri, et al. (US5345208), disclosed flux deliverers/receivers comprising separable parts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837